UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1749


In Re:   RONALD SHERRILL WILKERSON,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                        (3:94-cr-00058-H-1)


Submitted:   November 18, 2010              Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Ronald Sherrill Wilkerson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald       Sherrill      Wilkerson    filed   a   petition    for    an

original   writ    of    habeas     corpus     challenging     the   sentences    he

received   in    1995    for    his    firearms    convictions.        This   court

ordinarily declines to entertain original habeas petitions filed

under 28 U.S.C. § 2241 (2006), and this case provides no reason

to depart from the general rule.                  Moreover, we find that the

interests of justice would not be served by transferring the

case to the district court. *             See 28 U.S.C. § 1631 (2006); Fed.

R. App. P. 22(a).           Accordingly, we deny Wilkerson’s motion to

proceed in forma pauperis and dismiss the petition.                    We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in   the   materials   before     the    court    and

argument would not aid the decisional process.

                                                                         DISMISSED

     *
        The district court has previously denied Wilkerson’s
motion for post-conviction relief filed pursuant to 28 U.S.C.A.
§ 2255 (West Supp. 2010).   This court denied a certificate of
appealability and dismissed the appeal.   See United States v.
Wilkerson, No. 99-6799, 1999 WL 617862 (4th Cir. Aug. 11, 1999)
(unpublished).    Should Wilkerson seek to file a second or
successive § 2255 motion in the district court, he must seek
authorization from this court to do so.         See 28 U.S.C.
§ 2244(b)(3) (2006).




                                           2